Title: From Thomas Jefferson to La Boullaye, 18 July 1787
From: Jefferson, Thomas
To: La Boullaye, Gabriel Isaac Douet de



Sir
Paris July 18. 1787.

I have now the honour of inclosing you a translation of my letter to the Count de Vergennes on the subject of tobacco. I took the materials for my calculation from the new Encyclopedie. I was informed that article was written by the Abbé Baudeau, and that he was well acquainted with the subject. However you will be able to set them right. It was objected that the expence of manufacturing was stated too low by me, because the farmers pretend that there is a waste of one third or one fourth. I enquired very particularly in London from the manufacturers themselves what they reckoned the waste. They told me, nothing at all, because they sell their snuff wetter than the tobacco is which they buy. This difference of moisture more than makes good the waste. They find that they sell more pounds of snuff than they buy pounds of tobacco.
I shall hope that before the expiration of the order of Bernis, his majesty’s ministers will be able to find some effectual and stable relief to this important branch of commerce: and that in the mean time the execution of that order will be strictly required by them. I propose to ask of his Excellency the count de Montmorin that the Farmers be required to report their purchases of the last year, stating particularly 1. the quantities purchased, 2. the prices paid, 3. the times of the purchase and paiment, 4. the flag of the vessel in  which the tobacco was imported, 5. her name, and 6. the port to which she came. The first four articles make part of the conditions required by the order: the 5th. and 6th. are necessary to correct any errors which may be in their report. The 3d. article is necessary to shew that they have made as prompt paiment to the merchants as to Mr. Morris.
This business involving the interests of France as well as of the United states, I sollicit the favor of your attentions to get it through, and have the honour to be with sentiments of the most perfect esteem and regard Sir your most obedient & most humble servt.,

Th: Jefferson

